Citation Nr: 0425127	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date prior to February 26, 2001, 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1961 to November 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2001 rating decision by the Boise Department of Veterans 
Affairs (VA) Regional Office (RO), which, in pertinent part, 
granted a TDIU, effective February 26, 2001.  In the same 
decision, the RO granted service connection for chronic 
vascular insufficiency of the lower right extremity, rated 20 
percent; continued 30 percent ratings previously assigned for 
right foot and right leg disabilities, and granted 
eligibility to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.  In his notice of disagreement with 
the November 2001 decision, the veteran limited his appeal to 
the issue of entitlement to an earlier effective date for a 
grant of TDIU.  Accordingly, that is the only issue before 
the Board.  In February 2003 the Board undertook due process 
development.  In September 2003 the case was remanded for RO 
initial review of additional evidence received.  


FINDINGS OF FACT

The veteran's original claim for TDIU was received on 
February 26, 2001; prior to that date the veteran did not 
have a single service connected disability rated 60 percent 
(or service connected disability rated 70 percent combined), 
it was not factually ascertainable from the evidence of 
record that service-connected disability, alone, precluded 
him from engaging in substantially gainful employment.


CONCLUSION OF LAW

An effective date earlier than February 26, 2001, for a grant 
of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.321, 3.400, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was properly 
(See VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on 
the "downstream" issue of effective dates by an April 2002 
statement of the case (SOC), and by a supplemental statement 
of the case (SSOC) in December 2003.  He was further provided 
VCAA notice in relation to the original TDIU claim in June 
2001 correspondence from the RO.  Although the SOC and SSOC 
provided him VCAA notice subsequent to the RO determination 
appealed (incidentally, notice was not indicated before the 
"downstream" issue was raised), he is not prejudiced by any 
notice timing defect.  He was notified (in the June 2001 
correspondence, in the November 2001 decision, and in the SOC 
and SSOC) of everything required, and has had ample 
opportunity to respond or supplement the record.  The case 
was reviewed de novo subsequent to the notice.  

Regarding content of notice, the April 2002 SOC and December 
2003 SSOC informed the veteran of what the evidence showed 
and informed him of the controlling law and regulations.  He 
was advised in the June 2001 correspondence that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The SOC and the SSOC advised him of what the evidence must 
show to establish entitlement to an effective date earlier 
than February 26, 2001, for a TDIU, and what information or 
evidence VA needed from him.  Everything submitted to date 
has been accepted for the record and considered.  While the 
veteran was not advised verbatim to submit everything he had 
pertaining to his claim (although the RO did request that he 
"tell [VA] about any additional information or evidence that 
you want us to try to get for you"), he was advised to 
submit, or provide releases for VA to obtain, any pertinent 
records.  Essentially, this was equivalent to advising him to 
submit everything pertinent.  Given the nature of the issue, 
the disposition will rest essentially on application of the 
law to the evidence that is already of record (or 
constructively of record).  The veteran is not prejudiced by 
any technical notice deficiency.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Regarding the duty to assist, the Board directed additional 
due process development in the September 2003 remand.  VA has 
obtained all records of which there was notice.  Development 
is complete to the extent possible; VA's duties to notify and 
assist are met.  It is noteworthy that a critical fact, i.e, 
that the veteran's original claim of entitlement to TDIU was 
received by VA on February 26, 2001, is not in dispute.  

Background

Service connection has been established for residuals of a 
right tibia/fibula fracture, rated 30 percent; for pes cavus 
(right foot), rated 30 percent; and for chronic vascular 
insufficiency of the right lower extremity, rated 20 percent.  
The combined rating for the service-connected disabilities, 
effective February 26, 2001, is 60 percent.  (Prior to 
February 26, 2001, it was 50 percent.)    

Historically, the veteran filed his original claim of service 
connection for disorders involving his right leg and right 
foot in November 1964.  Service records show that he 
fractured his right tibia and fibula in a motor vehicle 
accident during service in 1963.  By a February 1965 RO 
rating decision, service connection was established for 
residuals of a right tibia/fibula fracture and for pes cavus 
(right foot), rated 30 percent and 10 percent disabling, 
respectively.  

Or record are medical records obtained from the Social 
Security Administration (SSA), and a copy of a September 1989 
decision by a SSA Administrative Law Judge (ALJ).  In the 
decision, the ALJ noted that the medical evidence revealed 
treatment for the veteran's service-connected disabilities.  
The ALJ also noted that the veteran sustained a fracture of 
the right femur, a "cracked" left leg, and injuries to one 
of his hands in a November 1988 snowmobile accident (in his 
application for SSA benefits, November 1988 was the month in 
which the veteran reported he became too disabled to maintain 
employment).  The veteran also reported that he had right hip 
problems that dated back to a automobile accident in 1980.  
The ALJ found that, due to the residuals of the veteran's 
numerous injuries, he was entitled to SSA disability benefits 
as of November 26, 1988.  

VA medical records dated between April 1997 and April 1998 
reveal treatment the veteran received for numerous health 
problems, including sebaceous cysts on his back, right hip 
pain, and for disorders involving the residuals of his right 
tibia/fibula fracture and his feet.  

In a May 1998 assessment of the veteran's medical history by 
a VA physician, it was noted that he sustained a fracture on 
the right mid-tibia and fibula in service as a result of a 
motor vehicle accident during service in 1963.  Residuals of 
the fracture included bowing of the tibia and fibula, with 
subsequent osteosis degeneration and necrosis of the right 
hip joint and degenerative change in the right knee which 
later developed into hallux valgus deformity of the right 
great toe and hammertoe deformities of the second third, 
fourth, and fifth toes of the right foot.  In April 1997, the 
veteran had extensive podiatry surgery at a VA medical 
facility, consisting of a bunionectomy, arthrodesis of the 
second through the fourth toes, with arthroplasty of the 
small toe as correction for both the bunion and the hammertoe 
deformities.  Soon thereafter the veteran underwent a total 
nail matrix excision due to painful ingrown toenails.  The 
physician reported that the veteran continued to have a grade 
2 pes cavus deformity in the right foot.  

By a September 1998 decision, the RO increased the rating for 
service-connected pes cavus to 30 percent, effective April 7, 
1997 (the date hammertoes on the right foot were first noted 
in outpatient reports); and continued the previously assigned 
30 percent rating for residuals of a right tibia/fibula 
fracture.  A total convalescence rating was granted from 
April 24 to July 1, 1997.  The same decision denied service 
connection for right hip necrosis.  The veteran initiated, 
but did not perfect, an appeal of that decision, and it is 
final.  38 U.S.C.A. § 7105.  

The veteran's original application for TDIU was received by 
the RO on February 26, 2001.  In his application he reported 
that he worked primarily in the field of construction and 
labor, became too disabled to work in October 1990, and was 
last employed full-time in October 1988.  In the application, 
he responded "no" when asked if he left his last job 
because of his disability.

On VA examination in October 2001, it was noted that although 
several attempts to correct contractures and hallux valgus at 
the right great toes had been performed, the end result was 
persistent hammertoes and persistent hallux valgus of the 
right great toe.  Examination revealed that the veteran's 
right foot exhibited the end result of chronic vascular 
insufficiency, with marked and chronic purplish discoloration 
of the right foot and severe hyperesthesia over the plantar 
aspects of the foot.  There was also hallux valgus of the 
right great toe, and persistent hammertoe deformities of the 
other right toes, and the right foot remained in permanent 
equinis.  The diagnosis was:  1) chronic vascular 
insufficiency of the right lower extremity (of Volkmann's 
classic ischemic-type) with progressive contractures 
involving the toes and ankle, with residual partial 
arthodesis of the right foot causing an unusual 
circumduction-type of gait, with constant swelling and 
reduced range of motion of the right ankle, and with atrophy 
of the posterior and anterior compartments of the right lower 
extremity, and with subsequent degenerative changes in the 
right knee; 2) bilateral pes cavus with grade 3 on the right 
foot and grade 2 on the left foot; 3) fractures of the right 
hip times two with subsequent total right hip arthroplasty 
and subsequent revision, with pain on ambulation and reduced 
range of motion with the ambulating pain, caused in great 
part by a markedly abnormal gait relating back to the foot 
and ankle problems; 4) renal cell carcinoma of the right 
kidney with recent nephroureterectomy; and 5) residual 
carcinoma of the urinary bladder, extent into the prostatic 
urethra necessitating a recent radical prostatectomy.  The 
examiner opined that the "veteran should be considered 
permanently and totally disabled primarily relating to his 
right foot and right ankle disabling problems."  

As noted, in the November 2001 decision here on appeal, the 
RO, in pertinent part, continued 30 percent ratings 
previously assigned for service-connected right foot and 
right leg disabilities; granted service connection for 
chronic vascular insufficiency of the lower right extremity, 
rated 20 percent; and granted TDIU, effective February 26, 
2001.  Regarding the grant of a TDIU, the RO found that the 
evidence is "mixed" inasmuch as the veteran suffers from 
significant service-connected and nonservice-connected 
disabilities.  The right hip replacement was necessitated by 
a post-service motor vehicle accident, and other nonservice-
connected disorders include cancer of the renal pelvis, 
recurrent tumors of the urinary bladder, and a radical 
prostatectomy.  The right lower extremities, however, are all 
related to the motor vehicle accident in which the veteran 
was involved during service.  

Legal Criteria and Analysis

As a preliminary matter, the Board notes the U.S. Court of 
Appeals for Veterans Claims (Court) has held that a claim for 
unemployability compensation is, in essence, an application 
for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 
367 (1991); see also Isenbart v. Brown, 7 Vet. App. 537 
(1995).

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. 
§ 3.400(o)(2).

VA regulations provide that the terms "claim" and 
"application" mean a formal or informal communication, in 
writing, requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).  Generally, the date of receipt of a claim is the 
date on which a claim, information, or evidence is received 
by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. § 
3.155(a).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree, the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b).  Competent private medical 
or lay evidence will be accepted, as of the day of receipt by 
VA, as an informal claim if it shows a reasonable probability 
of entitlement to benefits.  Id.  

The Court has also held that a TDIU is not a basis for an 
award of service connection, but merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under VA's Schedule for Rating Disabilities.  
See Norris v. West, 12 Vet. App. 413 (1999); see also 
Roberson v. Principi, 251 F.3d 1378 (2001).  The Court 
further held that a claim for TDIU was reasonably raised when 
a claimant, whose schedular rating met the minimum criteria 
under 38 C.F.R. § 4.16(a), requested entitlement to an 
increased rating and when there was evidence of current 
service-connected unemployability in the claimant's claims 
file or in records under VA control.  Norris, 12 Vet. App. at 
421.

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service- connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).  

A rating decision becomes final if the veteran does not file 
a timely notice of disagreement with the decision or does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).

The RO's September 1998 rating decision in the matter of the 
rating for the service-connected residuals of a right 
tibia/fibula fracture and pes cavus disabilities is final, 
and is a bar to an effective date for an increased rating for 
those disabilities (and by extension TDIU) prior to the date 
of that rating decision.  The law and regulations governing 
effective dates of increased rating awards (outlined above) 
provide that the effective date will be the date entitlement 
arose or the date of claim, whichever is later.  The 
exception to this rule is when it is ascertainable that an 
increase in disability (here to the extent showing 
unemployability) occurred, and a claim for increase is filed 
within a year of the increase, then the effective date may be 
retroactive to when the increase was first shown.  

It is noteworthy here that service connection for chronic 
vascular insufficiency was granted effective February 26, 
2001.  Prior to that grant, the veteran's service connected 
disabilities had a combined rating (disabilities of common 
etiology) of 50 percent.  Such rating did not satisfy the 
schedular requirements for TDIU in 38 C.F.R. § 4.16.  The 
effective date for the grant of service connection for right 
leg vascular insufficiency was not appealed, and is final.  
Consequently, any effective date for TDIU prior to February 
26, 2001 would have to be on an extraschedular basis.  
As the veteran's claim for increase was received on February 
26, 2001, he could potentially establish an effective date 
for TDIU up to one year prior to that date if it became 
factually ascertainable during that year that an increase in 
disability (to the point of unemployability) had occurred.  
Nothing added to the record (including constructively) during 
the period from September 1998 to February 26, 2001, shows an 
increase in the veteran's service-connected disabilities to 
the point of unemployability.  Essentially, the veteran 
asserts that medical evidence of record indicates 
unemployability prior to February 2001.  However, no such 
evidence was actually added to the record (or VA records or 
SSA records constructively) during the period of time between 
September 1998 and February 26, 2001.  

Furthermore, to the extent that any medical reports 
constructively of record prior to that time (e.g., SSA 
records showing the veteran was disabled for SSA disability 
purposes) tend to show the veteran was unemployable, such 
unemployability was noted to have had its onset after (and as 
a result of) the intercurrent snowmobile accident injuries 
the veteran sustained in 1988.  The earliest medical opinion 
to the effect the veteran was unemployable due to service 
connected disabilities was in a VA examination report in 
October 2001, after the effective date now assigned based on 
the date of claim.  It was not factually ascertainable at any 
point in time during the year preceding February 26, 2001 
that the veteran was unemployable due to his service-
connected disabilities.  Consequently, there is no basis for 
an award of TDIU prior to that date, even on an 
extraschedular basis.  The preponderance of the evidence is 
against the claim; hence, it must be denied.  


ORDER

An effective date earlier than February 26, 2001, for a grant 
of a TDIU is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



